                            Case 4:21-cr-00089-CLR Document 18 Filed 07/30/21 Page 1 of 3
GAS 245B             (Rev. 05/20) Judgment in a Criminal Case
Mag Probation



                                             UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
                                              SAVANNAH DIVISION
                                                      )
                UNITED STATES OF AMERICA              )    JUDGMENT IN A CRIMINAL CASE
                             v.                       )
                    Nicholas J. Medovich              )
                                                      )    Case Number:  4:21CR00089-1
                                                      )    USM Number:
                                                      )
                                                      )    Chester Gregg
                                                                                         Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬pleaded guilty to Count(s) 2 and 3
‫ ܆‬pleaded nolo contendere to Count(s)                             which was accepted by the court.

‫ ܆‬was found guilty on Count(s)                             after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                                  Offense Ended           Count

18 U.S.C. §§ 7 & 13            Failure to Maintain Lane                                                               3/14/2021              2
                               O.C.G.A. 40-6-48
18 U.S.C. §§ 7 & 13            Reckless driving                                                                       3/14/2021              3
                               O.C.G.A. 40-6-390

      The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on Count(s)
‫ ܈‬Count          1                                    ‫ ܈‬is      ‫ ܆‬are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                 July 26, 2021
                                                                                 Date of Imposition of Judgment




                                                                                 Signature of JJu
                                                                                               Judge
                                                                                                udg
                                                                                                 dge

                                                                                 Christopher L. Ray
                                                                                 United States Magistrate Judge
                                                                                 Southern District of Georgia
                                                                                 Name and Title of Judge

                                                                                 -XO\
                                                                                 Date
                      Case 4:21-cr-00089-CLR Document 18 Filed 07/30/21 Page 2 of 3
GAS 245B          (Rev. 05/20) Judgment in a Criminal Case                                                         Judgment — Page 2 of 3
Mag Probation

DEFENDANT:               Nicholas J. Medovich
CASE NUMBER:             4:21CR00089-1


                                                CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments.

                                                                                                                        JVTA
                     Assessment              Restitution            Fine                        AVAA Assessment*
                                                                                                                        Assessment**
TOTALS               $25 (Count 2)           $                      $750 (Count 2)              $                       $
                     $25 (Count 3)                                  $1,000 (Count 3)
‫܆‬      The determination of restitution is deferred until                            . An Amended Judgment in a Criminal Case (AO 245C)
       will be entered after such determination.

‫܆‬      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
       in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must
       be paid before the United States is paid.

Name of Payee                               Total Loss***                       Restitution Ordered                Priority or Percentage




TOTALS                              $                                      $

‫܆‬      Restitution amount ordered pursuant to plea agreement $

‫܆‬      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of payments
       may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫܆‬      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      ‫܆‬     the interest requirement is waived for the       ‫܆‬   fine          ‫ ܆‬restitution.
      ‫܆‬     the interest requirement for the        ‫ ܆‬fine       ‫ ܆‬restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No.114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                      Case 4:21-cr-00089-CLR Document 18 Filed 07/30/21 Page 3 of 3
GAS 245B          (Rev. 05/20) Judgment in a Criminal Case                                                                  Judgment — Page 3 of 3
Mag Probation

DEFENDANT:               Nicholas J. Medovich
CASE NUMBER:             4:21CR00089-1


                                                      SCHEDULE OF PAYMENTS


Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ‫ ܈‬Lump sum payment of $             1,750                  due immediately, balance due

           ‫܆‬    not later than                                     , or
           ‫܆‬    in accordance      ‫ ܆‬C,         ‫ ܆‬D,         ‫ ܆‬E, or      ‫ ܆‬F below; or
B    ‫ ܆‬Payment to begin immediately (may be combined with                    ‫ ܆‬C,          ‫ ܆‬D, or           ‫ ܆‬F below); or
C    ‫ ܆‬Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ‫ ܆‬Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    ‫ ܆‬Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ‫ ܆‬Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

‫܆‬      Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




‫܆‬      The defendant shall pay the cost of prosecution.

‫܆‬      The defendant shall pay the following court cost(s):

‫܆‬      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
